          Case 1:18-cv-07073-AJN Document 84
                                          83 Filed 07/22/20
                                                   07/13/20 Page 1 of 2



                                      Rob Rickner | rob@ricknerpllc.com

                                                                                                    7/22/20


July 13, 2020
                                                          SO ORDERED. 7/22/20
Via ECF                                                                                      The government is hereby
                                                                                             ordered to show cause
Hon. Alison J. Nathan                                                                        within a week of this Order
                                                        Alison J. Nathan, U.S.D.J.           as to why it has yet to make
United States District Judge
Thurgood Marshall United States Courthouse                                                   a payment in this matter.
40 Foley Square                                                                              SO ORDERED.
New York, New York 10007

       Re:      Dupree v. United States of America, et al., 18-CV-7073 (AJN) (GWG)

Dear Judge Nathan,

We represent Plaintiff Courtney Dupree in the above-captioned action, and we write to enforce
the settlement agreement entered into between Mr. Dupree and the United States of America.

After three years of litigation, including all fact discovery, and expert discovery, the parties
reached a resolution of Mr. Dupree’s civil rights claims during summary judgment briefing. The
Stipulation and Order of Settlement and Dismissal was filed on May 4, 2020 and it was so-
ordered by this Court on May 8, 2020. See Ex. A. After more than two months, no payment has
been made, and according to the United States, it could take two or three more weeks, although
there is no guarantee it will even be paid by then. Mr. Dupree, who is suffering financially during
this pandemic, needs his settlement monies, and thus we now move to enforce timely payment.

For Federal Tort Claims Act (“FTCA”) cases, payment is made through the Judgment Fund, run
by the Department of the Treasury. 31 U.S.C.A. § 1304 (a)(3)(A) (“Necessary amounts are
appropriated to pay final judgments, awards, compromise settlements, and interest and costs
specified in the judgments or otherwise authorized by law when … (3) the judgment, award, or
settlement is payable-- (A) under section … 2672, or 2677 of title 28”). This Fund was “was
intended to establish a central, government-wide judgment fund from which judicial tribunals
administering or ordering judgments, awards, or settlements may order payments without being
constrained by concerns of whether adequate funds existed at the agency level to satisfy the
judgment.” Bath Iron Works Corp. v. United States, 20 F.3d 1567, 1583 (Fed. Cir. 1994).

The Stipulation states that “The terms of this Stipulation and Order shall become effective upon
entry of this Stipulation and Order by the Court.” Ex. A ¶11. So payment was due upon entry on
May 8, 2020. And even without a specific deadline, “the law implies a requirement to pay within
a reasonable time.” Matter of Rio Grande Transp., Inc., 770 F.2d 262, 264 (2d Cir. 1985).
Further, the Fund’s website states that payment will typically be made within two to four weeks.
See https://www.fiscal.treasury.gov/judgment-fund/faqs.html.




      212- 300-6 50 6 | 23 3 B RO A D WAY , S U ITE 222 0 NE W Y OR K, NY 10 2 7 9 | R IC KNE R PLLC. CO M
             Case 1:18-cv-07073-AJN Document 84
                                             83 Filed 07/22/20
                                                      07/13/20 Page 2 of 2




Mr. Dupree has been waiting two months, and could be waiting far more, given that the United
States was not, or cannot, say exactly when he will be paid. This is unreasonable, and the United
States should be ordered to pay within seven days, and if they do not, judgment should be
entered against the United States so that Mr. Dupree can begin accruing interest to compensate
him for this delay. See Dockery v. United States, 663 F. Supp. 2d 111, 126 (N.D.N.Y. 2009)
(explaining that under the FTCA only post-judgment interest is permitted).


Respectfully,

       /s/

Rob Rickner
Attorney for Plaintiff




      212- 300-6 50 6 | 23 3 B RO A D WAY , S U ITE 222 0 NE W Y OR K, NY 10 2 7 9 | R IC KNE R PLLC. CO M
                                                       2
